Upon the defendant's petition for stay of execution of the sentence upon his conviction in the Superior Court for violation of Public Laws, c. 378, s. 2, it appears, upon hearing, that a substantial question of the validity of the statute under the federal constitution exists which the defendant, by transfer of his exception to the trial court's ruling holding the statute to be valid, intends to present to this court for determination.
It is accordingly adjudged that all orders and proceedings in enforcement of the sentence be suspended and stayed pending final disposal of the constitutional issue, upon such orders as the trial court may make for bail to be furnished by the defendant to secure execution of the sentence in full if it shall in final adjudication be held validly imposed.
The application for a writ of habeas corpus is denied, since remedy thereby would be only of duplication.
Ordered accordingly.